Exhibit 10.22


EMPLOYMENT AGREEMENT
 
This EMPLOYMENT AGREEMENT is made and entered into this 24th day of March, 2004,
between Capital Lease Funding, Inc., a Maryland corporation (the “Company”), and
[Paul H. McDowell/William R. Pollert/Shawn P. Seale/Robert C. Blanz/Michael J.
Heneghan] (the “Executive”).
 
 
RECITALS
 
WHEREAS, the Company desires to employ the Executive, and the Executive desires
to be employed by the Company, all on the terms and subject to the conditions
set forth herein; and
 
WHEREAS, the Executive is willing to enter into this Agreement in consideration
of the benefits which the Executive will receive under the terms hereof.
 
NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties agree as follows:
 
 
1.    Term. The employment of the Executive by the Company will commence on the
date of closing of the Company’s initial public offering of common shares (the
“Effective Date”) and end on December 31, 2006 (the “Initial Term”), and shall
be automatically extended for one additional year each December 31 following the
Effective Date, unless at least 90 days immediately preceding such December 31,
the Company or the Executive provides written notice to the other that it does
not wish to extend this Agreement. The Initial Term, together with any such
extensions, shall be referred to herein as the “Employment Period.”
 
 
2.    Position and Duties. The Executive shall be employed by the Company as
[Chief Executive Officer/President/Senior Vice President, Chief Financial
Officer and Treasurer/Senior Vice President and Chief Investment Officer/Senior
Vice President and General Counsel]. During the Employment Period, the Executive
shall perform such duties on behalf of the Company as are normally associated
with his position and such other duties as may be assigned by the Board of
Directors from time to time. The Executive shall also serve without additional
compensation in such other offices of the Company or its subsidiaries to which
the Executive may be elected or appointed by the Board of Directors.
 
 
3.    Extent of Services.
 
(a)    During the Employment Period, the Executive shall devote [substantially
all] [the substantial majority of - Pollert only] his business time, energy,
skill and best efforts to the performance of his duties hereunder in a manner
that will faithfully and diligently further the business and interests of the
Company. Notwithstanding the foregoing, the Executive may (i) make any
investment where he is not obligated or required to, and shall not in fact,
devote significant managerial efforts, (ii) participate in charitable, academic
or community activities, and in trade or professional organizations, or (iii)
hold directorships in other companies consistent with the Company’s conflict of
interest policies and corporate governance guidelines as in effect from time to
time.
 

--------------------------------------------------------------------------------


(b)    Corporate Opportunities. The Executive agrees that he will not take
personal advantage of any business opportunity which arises during his
employment with the Company and which may be of benefit to the Company unless
all material facts regarding such opportunity are promptly reported by the
Executive to the Board of Directors for consideration by the Company and the
disinterested members of the Board of Directors decide to reject the
opportunity.
 
4.    Compensation and Related Matters.
 
(a)    Annual Base Salary. During the Employment Period, the Company shall pay
to the Executive an annual base salary of [McDowell, $300,000, Pollert,
$200,000, Seale, $265,000, Blanz, $200,000, and Heneghan, $170,000] (less all
applicable deductions, the “Base Salary”) for all services rendered by the
Executive to the Company. The Base Salary shall be payable in equal installments
in accordance with the practice of the Company in effect from time to time for
the payment of salaries to officers of the Company. The Executive’s Base Salary
shall be reviewed annually by the Compensation Committee of the Board of
Directors (the “Compensation Committee”). During the Employment Period and as of
each anniversary of the Effective Date, the Base Salary shall be increased by
(i) the product of (A) the Base Salary as then in effect and (B) the percentage
increase in the Consumer Price Index for the prior calendar year (as defined in
Section 14(c)) and (ii) the amount, if any, determined by the Compensation
Committee.
 
(b)    Annual Bonuses. The Executive shall be eligible for an annual bonus
(“Annual Bonus”) for each calendar year, payable no later than March 31 of the
following year, based on his performance and the performance of the Company
during such period as determined by the Compensation Committee. During the
Employment Period, there shall be no maximum limit on the Annual Bonus awardable
to the Executive. During the Initial Term, the Annual Bonus shall not be less
than [McDowell, $150,000, Pollert, $75,000, Seale, $85,000, Blanz, $100,000 and
Heneghan, $80,000].
 
(c)    Restricted Stock. The Executive shall initially be granted under the
stock plan of the Company [McDowell, 49,625, Pollert, 49,286, Seale, 49,286,
Blanz, 26,172 and Heneghan, 18,695] restricted common shares of the Company. The
grant date shall be immediately prior to the effective time of the Company’s
initial public offering.
 
(d)    Expenses. The Company shall pay or reimburse the Executive for all
reasonable expenses actually paid or incurred by the Executive during the
Employment Period in the performance of the Executive’s duties under this
Agreement in accordance with the Company’s employee business expense
reimbursement policies in effect from time to time.
 
(e)    Other Benefits. During the Employment Period, the Executive shall be
eligible to receive such employee benefits including, without limitation,
participation in the Company’s retirement and welfare plans, as the Company may
provide from time to time to similarly situated employees, and such other
benefits as the Board of Directors may from time to time establish for the
Company’s executive officers. In addition, the Company shall endeavor to provide
at its sole expense a whole life insurance policy or policies to the Executive
with a death benefit aggregating at least [$2 million for McDowell, $1.5 million
for Seale, $1 million Pollert, $750 thousand Blanz and $500 thousand Heneghan],
as well as disability insurance providing for income replacement upon
termination of at least 95% of the Base Salary, subject to such insurance being
available at reasonable cost. The Company agrees to indemnify the Executive for
any income tax he incurs as a result of the Company’s payment of these premiums.
The Company also agrees to reimburse the Executive for the cost of tax
preparation and financial planning up to $10,000 annually and indemnify the
Executive for any income tax he incurs as a result of reimbursement of these
costs. [For McDowell and Seale only]
 
2

--------------------------------------------------------------------------------


(f)    Vacations. The Executive shall be entitled to at least five (5) weeks
vacation in each calendar year, together with leave of absence and leave for
illness or temporary disability in accordance with the policies of the Company
in effect from time to time.
 
5.    Termination. Each party shall have the right to terminate the Executive’s
employment hereunder before the Employment Period expires to the extent, and
subject to the provisions, set forth in this Section 5:
 
(a)    Death. The Executive’s employment hereunder shall terminate upon his
death.
 
(b)    Disability. The Company shall have the right to terminate the Executive’s
employment if the Board of Directors determines that the Executive is unable to
perform his duties by reason of Disability. As used herein, “Disability” shall
mean the inability of the Executive due to physical or mental illness or injury
to perform his duties hereunder for any period of 180 consecutive days and the
return of the Executive to his duties for periods of 15 days or less shall not
interrupt such 180 day period.
 
(c)    Cause. The Company shall have the right to terminate the Executive’s
employment at any time upon delivery of a Notice of Termination (as defined in
subsection (f) below) for Cause (as defined below) to Executive, such employment
to terminate immediately upon delivery of such notice unless otherwise specified
by the Board of Directors. For purposes of this Agreement, the term “Cause”
means that the Executive: (i) has been convicted of, or entered a plea of guilty
or “nolo contendere” to, a felony (excluding any felony relating to the
negligent operation of an automobile), (ii) has intentionally failed to
substantially perform (other than by reason of illness or temporary disability)
his reasonably assigned material duties hereunder, (iii) has engaged in willful
misconduct in the performance of his duties or (iv) has materially breached any
non-competition or non-disclosure agreement in effect between the Executive and
the Company, including such agreements in this Agreement.
 
(d)    Without Cause. The Company may at any time terminate the Executive’s
employment hereunder.
 
(e)    Termination by the Executive.
 
(i)    The Executive may terminate his employment hereunder (A) for Good Reason,
or (B) without Good Reason at any time after the date hereof by giving thirty
(30) days’ prior notice of his intention to terminate.
 
3

--------------------------------------------------------------------------------


(ii)    For purposes of this Agreement, “Good Reason” shall mean (A) any
reduction by the Company in the Base Salary, (B) a material reduction in the
Executive’s titles, duties and responsibilities, or the assignment to the
Executive of any duties materially inconsistent with the Executive’s position
with the Company without the consent of the Executive, (C) a requirement by the
Company that the Executive relocate to a location other than the New York, New
York metropolitan area, or (D) a material breach of this Agreement by the
Company, which, with respect to (B) and (D), has not been cured within thirty
(30) days after written notice of such action or breach has been given by the
Executive to the Company.
 
(f)    Notice of Termination. Any termination of the Executive’s employment by
the Company or by the Executive (other than termination pursuant to subsection
(a) hereof) shall be communicated by written Notice of Termination to the other
party hereto in accordance with Section 14(a). For purposes of this Agreement, a
“Notice of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated.
 
(g)    Date of Termination. The “Date of Termination” shall mean (i) if the
Executive’s employment is terminated by his death, the date of his death, (ii)
if the Executive’s employment is terminated pursuant to subsection (b) or (c)
above, upon delivery of the Notice of Termination unless otherwise specified in
such notice, and (iii) if the Executive’s employment is terminated for any other
reason, the date thirty (30) days following the date on which a Notice of
Termination is given.
 
6.    Compensation Upon Termination, Death or During Disability.
 
(a)    Death. If the Executive’s employment is terminated by his death, the
Company shall, within ten (10) days following the Date of Termination, pay any
earned and accrued but unpaid installment of Base Salary through the Date of
Termination at the rate then in effect and any other accrued and unpaid amounts
due to the Executive under Section 4, together with any other amounts to which
the Executive is entitled pursuant to death benefit plans, programs and
policies. In addition, subject to compliance with Section 6(f), upon the
Executive’s termination, (i) the Executive’s estate shall be paid a Pro rata
Portion of the Executive’s Maximum Bonus (each as defined below), and (ii) all
of the Executive’s outstanding options, restricted share awards and any other
equity rights granted by the Company to the Executive shall continue to be
governed by the applicable grant agreement and related plan. For purposes of
this Agreement, (i) “Maximum Bonus” means the highest aggregate Annual Bonus or
incentive payment paid by the Company (or any predecessor of the Company) to the
Executive for any of the three calendar years prior to the year the Date of
Termination occurs and (ii) the “Pro rata Portion” of the Executive’s Maximum
Bonus shall be calculated by multiplying the Maximum Bonus by a fraction, the
numerator of which shall be the number of calendar days elapsed in the year in
which the Date of Termination occurs, up to and including the Date of
Termination, and the denominator of which shall be 365.
 
(b)    Disability. During any period that the Executive fails to perform his
duties hereunder as a result of his incapacity due to a physical or mental
illness, the Executive shall continue to receive his Base Salary at the rate
then in effect for such period (and shall not receive his disability insurance
benefits) until his employment is terminated pursuant to Section 5(b) hereof,
and upon the Date of Termination, the Company shall, within ten (10) days of
such termination, pay the Executive any earned and accrued but unpaid
installment of Base Salary through the Date of Termination at the rate then in
effect and any other accrued and unpaid amounts due to the Executive under
Section 4. In addition, subject to compliance with Section 6(f), upon the
Executive’s termination, (i) the Executive shall be paid a Pro rata Portion of
his Maximum Bonus and (ii) all of the Executive’s outstanding options,
restricted share awards and any other equity rights granted by the Company to
the Executive shall continue to be governed by the applicable grant agreement
and related plan.
 
4

--------------------------------------------------------------------------------


(c)    Cause or other than Good Reason. If the Executive’s employment shall be
terminated by the Company for Cause or by the Executive for other than Good
Reason, the Company shall, within ten (10) days following the Date of
Termination, pay the Executive any earned and accrued but unpaid installment of
Base Salary through the Date of Termination at the rate then in effect at the
time Notice of Termination is given and any other accrued and unpaid amounts due
to the Executive under Section 4, and the Company shall have no further
obligations to the Executive under this Agreement. All of the outstanding
options, restricted share awards and any other equity rights granted by the
Company to the Executive shall continue to be governed by the applicable grant
agreement and related plan.
 
(d)    Decision by the Company not to Extend the Agreement. In the event the
Company determines not to extend this Agreement by giving written notice in
accordance with Section 1, the Executive shall be entitled to receive, at the
end of the Employment Period and subject to compliance with Section 6(f), a lump
sum payment equal to his annual Base Salary, at the rate in effect on the last
day of the Employment Period.
 
(e)    Termination by the Company without Cause or by the Executive for Good
Reason. If the Company shall terminate the Executive’s employment other than for
death, Disability pursuant to Section 5(b) or Cause (and other than in
connection with a decision not to extend the Agreement), or the Executive shall
terminate his employment for Good Reason, then the Company shall, within ten
(10) days of the Date of Termination, pay the Executive any earned and accrued
but unpaid installment of Base Salary through the Date of Termination at the
rate then in effect and any other accrued and unpaid amounts due to the
Executive under Section 4. In addition, subject to compliance with Section 6(f),
upon the Executive’s termination, the Executive shall be entitled to receive:
 
(i)    a lump sum payment equal to [Pollert, Blanz and Heneghan two
(2)][McDowell and Seale three (3)] times his Base Salary, at the rate in effect
on the Date of Termination;
 
(ii)    a lump sum payment equal to [Pollert, Blanz and Heneghan two
(2)][McDowell and Seale three (3)] times his average Annual Bonus for the three
(3) years preceding the year in which the Date of Termination occurs;
 
5

--------------------------------------------------------------------------------


(iii)    a Pro rata Portion of his Maximum Bonus;
 
(iv)    continued payment by the Company of his life, health and disability
insurance coverage during the twenty-four (24) month period following the Date
of Termination to the same extent that the Company paid for such coverage
immediately prior to the Date of Termination, subject to the eligibility
requirements and other terms and conditions of such insurance coverage, provided
that if any such insurance coverage shall become unavailable during such
twenty-four (24) month period, the Company thereafter shall be obliged only to
pay to the Executive an amount which, after reduction for income and employment
taxes, is equal to the employer premiums for such insurance for the remainder of
such severance period; and
 
(v)    all of the outstanding options, restricted share awards and any other
equity rights granted by the Company to the Executive shall continue to be
governed by the applicable grant agreement and related plan.
 
(f)    Release. Payments by the Company required under this Section 6 following
termination or expiration of the Executive’s employment for any reason (other
than payments of accrued but unpaid amounts) shall be conditioned on and shall
not be payable until receipt of a written release in form and substance
reasonably acceptable to the Company of any and all past, present or future
claims that the Executive (or, in the event of his death, his estate) may have
against the Company or any of its affiliates and any of their respective
officers, directors, members or managers. The Company agrees to provide the
Executive with the release within 15 days of (i) the Date of Termination or (ii)
the last day of the Employment Period.
 
7.    Change in Control.
 
(a)    Change in Control. For purposes of this Agreement, a “Change in Control”
shall mean any of the following events:
 
(i)    the ownership or acquisition (whether by a merger or otherwise) by any
Person (other than a Qualified Affiliate), in a single transaction or a series
of related or unrelated transactions, of Beneficial Ownership of more than fifty
percent (50%) of the Company’s then outstanding voting securities (the
“Outstanding Voting Securities”);
 
(ii)    the merger or consolidation of the Company with or into any other Person
(other than a Qualified Affiliate), if, immediately following the effectiveness
of such merger or consolidation, Persons who did not Beneficially Own
Outstanding Voting Securities immediately before the effectiveness of such
merger or consolidation directly or indirectly Beneficially Own more than fifty
percent (50%) of the outstanding shares of voting stock of the surviving entity
of such merger or consolidation (including for such purpose in both the
numerator and denominator, shares of voting stock issuable upon the exercise of
then outstanding rights (including conversion rights), options or warrants)
(“Resulting Voting Securities”), provided that, for purposes of this subsection,
if a Person who Beneficially Owned Outstanding Voting Securities immediately
before the merger or consolidation Beneficially Owns a greater number of the
Resulting Voting Securities immediately after the merger or consolidation than
the number the Person received solely as a result of the merger or
consolidation, that greater number will be treated as held by a Person who did
not Beneficially Own Outstanding Voting Securities before the merger or
consolidation, and provided further that such merger or consolidation would also
constitute a Change in Control if it would satisfy the foregoing test if rights,
options and warrants were not included in the calculation;
 
6

--------------------------------------------------------------------------------


(iii)    any one or a series of related sales or conveyances to any Person or
Persons (including a liquidation) other than any one or more Qualified
Affiliates of all or substantially all of the assets of the Company;
 
(iv)    the complete liquidation or dissolution of the Company; or
 
(v)    Incumbent Directors cease to be a majority of the members of the Board of
Directors, where an “Incumbent Director” is (1) an individual who is a member of
the Board of Directors on the Effective Date or (2) any new director whose
appointment by the Board of Directors was approved by a majority of the persons
who were already Incumbent Directors at the time of such appointment, election
or approval, other than any individual who assumes office initially as a result
of an actual or threatened election contest with respect to the election or
removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board of Directors or as a
result of an agreement to avoid or settle such a contest or solicitation.
 
(b)    Certain Benefits upon a Change in Control. In the event of a Change in
Control, all of the Executive’s outstanding options, restricted share awards and
any other equity rights granted by the Company to the Executive shall continue
to be governed by the applicable grant agreement and related plan.
 
(c)    Termination of Executive. If (i) there is a Change in Control during the
Employment Period, and within 12 months following the Change in Control, the
Company (or its successor) terminates the Executive’s employment without Cause
or the Executive terminates his employment for Good Reason, (ii) the Company
terminates the Executive’s employment without Cause while the Company is
negotiating a transaction that reasonably could result in a Change in Control,
or (iii) the Company terminates the Executive’s employment without Cause and a
Change in Control occurs within three (3) months following the Date of
Termination, the Executive shall be entitled to receive the items referenced in
Section 6(e)(i) through 6(e)(iv) (collectively, the “Control Change Severance
Payment”).
 
(d)    Additional Payments by the Company.
 
(i)    In the event that any Control Change Severance Payment or other benefit
payable to the Executive (under this Agreement or otherwise), shall
(1) constitute “parachute payments” within the meaning of Section 280G (as it
may be amended or replaced) of the Internal Revenue Code (the “Code”)
(“Parachute Payments”) and (2) be subject to the excise tax imposed by
Section 4999 (as it may be amended or replaced) of the Code (“the Excise Tax”),
then the Company shall pay to the Executive an additional amount (the “Gross-Up
Amount”) such that the net benefits retained by the Executive after the
deduction of the Excise Tax (including interest and penalties) and any federal,
state or local income and employment taxes (including interest and penalties)
upon the Gross-Up Amount shall be substantially equal to the benefits that would
have been delivered hereunder had the Excise Tax not been applicable and the
Gross-Up Amount not been paid.
 
7

--------------------------------------------------------------------------------


(ii)    For purposes of determining the Gross-Up Amount, the Executive shall be
deemed to pay federal, state and local income taxes at the highest marginal rate
of taxation for the Executive’s taxable year in which the Parachute Payments are
includable in the Executive’s income for purposes of federal, state and local
income taxation.
 
(iii)    The determination of whether the Excise Tax is payable, the amount
thereof, and the amount of any Gross-Up Amount shall be made in writing in good
faith by a nationally recognized independent certified public accounting firm
selected by the Company and approved by the Executive, such approval not to be
unreasonably withheld (the “Accounting Firm”). If such determination is not
finally accepted by the Internal Revenue Service (or state or local revenue
authorities) on audit, then appropriate adjustments shall be computed based upon
the amount of Excise Tax and any interest or penalties so determined; provided,
however, that the Executive in no event shall owe the Company any interest on
any portion of the Gross-Up Amount that is returned to the Company. For purposes
of making the calculations required by this Section 7(d)(iii), to the extent not
otherwise specified herein, reasonable assumptions and approximations may be
made with respect to applicable taxes and reasonable, good faith interpretations
of the Code may be relied upon. The Company and the Executive shall furnish such
information and documents as may be reasonably requested in connection with the
performance of the calculations under this Section 7(d)(iii). The Company shall
bear all costs incurred in connection with the performance of the calculations
contemplated by this Section 7(d)(iii). The Company shall pay the Gross-Up
Amount to the Executive no later than sixty (60) days following receipt of the
Accounting Firm’s determination of the Gross-Up Amount.
 
(e)    Definitions. For purposes of this Agreement, the following definitions
shall apply:
 
(i)    “Beneficial Ownership,” “Beneficially Owned” and “Beneficially Owns”
shall have the meanings provided in Exchange Act Rule 13d-3;
 
(ii)    “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended;
 
(iii)    “Person” shall mean any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Exchange Act), including any natural
person, corporation, trust, association, company, partnership, joint venture,
limited liability company, legal entity of any kind, government, or political
subdivision, agency or instrumentality of a government, as well as two or more
Persons acting as a partnership, limited partnership, syndicate or other group
for the purpose of acquiring, holding or disposing of the Company’s securities;
and
 
(iv)    “Qualified Affiliate” shall mean (i) any directly or indirectly wholly
owned subsidiary of the Company, (ii) any employee benefit plan (or related
trust) sponsored or maintained by the Company or by any entity controlled by the
Company, or (iii) any Person controlled by the Executive or one or more
individuals who are then the Company’s Chief Executive Officer or any other
named executive officer (as defined in Item 402 of Regulation S-K under the
Securities Act of 1933) of the Company as indicated in its most recent
securities filing made before the date of the transaction. For purposes of this
definition, “controlled by” shall mean having possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.
 
8

--------------------------------------------------------------------------------


8.    Confidentiality.
 
(a)    Definition of Proprietary Information. The Executive acknowledges that he
may be furnished or may otherwise receive or have access to confidential
information which relates to the Company’s past, present or future business
activities, strategies, services or products, research and development;
financial analysis and data; improvements, inventions, processes, techniques,
designs or other technical data; profit margins and other financial information;
fee arrangements; terms and contents of loans, leases, asset management
agreements and other contracts; borrower, tenant and vendor lists or other
compilations for marketing or development; confidential personnel and payroll
information; or other information regarding administrative, management,
financial, marketing, lending, leasing or sales activities of the Company, or of
a third party which provided proprietary information to the Company on a
confidential basis. All such information, including any materials or documents
containing such information, shall be considered by the Company and the
Executive as proprietary and confidential (the “Proprietary Information”).
 
(b)    Exclusions. Notwithstanding the foregoing, Proprietary Information shall
not include information in the public domain not as a result of a breach of any
duty by the Executive or any other person.
 
(c)    Obligations. Both during and after the Employment Period, the Executive
agrees to preserve and protect the confidentiality of the Proprietary
Information and all physical forms thereof, whether disclosed to him before this
Agreement is signed or afterward. In addition, both during and after the
Employment Period, the Executive shall not (i) disclose or disseminate the
Proprietary Information to any third party, including employees of the Company
(or their affiliates) without a legitimate business need to know, (ii) remove
the Proprietary Information from the Company’s premises without a valid business
purpose, or (iii) use the Proprietary Information for his own benefit or for the
benefit of any third party.
 
(d)    Return of Proprietary Information. The Executive acknowledges and agrees
that all the Proprietary Information used or generated during the course of
working for the Company is the property of the Company. The Executive agrees to
deliver to the Company all documents and other tangibles (including diskettes
and other storage media) containing the Proprietary Information at any time upon
request by the Board of Directors during his employment and immediately upon
termination of his employment.
 
9

--------------------------------------------------------------------------------


9.    Non-Competition.
 
(a)    Restriction on Competition. During the Employment Period and for twelve
(12) months thereafter or following the Date of Termination (the “Restricted
Period”), the Executive agrees not to engage, directly or indirectly, as an
owner, director, trustee, manager, member, employee, consultant, partner,
principal, agent, representative, stockholder, or in any other individual,
corporate or representative capacity, in any of the following: (i) any public or
private specialty finance company focused on financing and investing in net
leased commercial real estate or (ii) any other business that is substantially
similar to the business of the Company during the Employment Period.
Notwithstanding the foregoing, the Executive shall not be deemed to have
violated this Section 9(a) solely by reason of his passive ownership of 1% or
less of the outstanding stock of any publicly traded corporation or other
entity.
 
(b)    Non-Solicitation of Clients. During the Restricted Period, the Executive
agrees not to solicit, directly or indirectly, on his own behalf or on behalf of
any other Person, any client of the Company to whom the Company had provided
services at any time during the Executive’s employment with the Company in any
line of business that the Company conducts as of the termination of such
Executive’s employment or that the Company is actively soliciting, for the
purpose of marketing or providing any service competitive with any service then
offered by the Company. In addition, during the Restricted Period, the Executive
agrees not to encourage any client of the Company as of the termination of such
Executive’s employment to reduce its patronage to the Company.
 
(c)    Non-Solicitation of Employees. During the Restricted Period, the
Executive agrees that he will not, directly or indirectly, hire or attempt to
hire or cause any Person, other than an affiliate of the Company, to hire any
person who is then or was at any time during the preceding six (6) months an
employee of the Company.
 
(d)    Acknowledgement. The Executive acknowledges that he will acquire much
Proprietary Information concerning the past, present and future business of the
Company as the result of his employment, as well as access to the relationships
between the Company and its clients and employees. The Executive further
acknowledges that the business of the Company is very competitive and that
competition by him in that business during his employment, or after his
employment terminates, would severely injure the Company. The Executive
understands and agrees that the restrictions contained in this Section 9 are
reasonable and are required for the Company’s legitimate protection, and do not
unduly limit his ability to earn a livelihood.
 
(e)    Rights and Remedies upon Breach. The Executive acknowledges and agrees
that any breach by him of any of the provisions of Sections 8 and 9 (the
“Restrictive Covenants”) would result in irreparable injury and damage for which
money damages would not provide an adequate remedy. Therefore, if the Executive
breaches, or threatens to commit a breach of, any of the provisions of the
Restrictive Covenants, the Company and its affiliates shall have the following
rights and remedies, each of which rights and remedies shall be independent of
the other and severally enforceable, and all of which rights and remedies shall
be in addition to, and not in lieu of, any other rights and remedies available
to the Company and its affiliates, under law or in equity (including, without
limitation, the recovery of damages):
 
10

--------------------------------------------------------------------------------


(i)    the right and remedy to have the Restrictive Covenants specifically
enforced (without posting bond and without the need to prove damages) by any
court of competent jurisdiction, including, without limitation, the right to an
entry against the Executive of restraining orders and injunctions (preliminary,
mandatory, temporary and permanent) against violations, threatened or actual,
and whether or not then continuing, of such covenants; and
 
(ii)    the right and remedy to require the Executive to account for and pay
over to the Company and its affiliates all compensation, profits, monies,
accruals, increments or other benefits (collectively, “Benefits”) derived or
received by him as the result of any transactions constituting a breach of the
Restrictive Covenants, and the Executive shall account for and pay over such
Benefits to the Company and, if applicable, its affected affiliates.
 
(f)    If any court or other decision-maker of competent jurisdiction determines
that any of the Restrictive Covenants, or any part thereof, is unenforceable
because of the duration, scope of activities or geographical scope of such
provision, then, after such determination has become final and unappealable, the
duration or scope of such provision, as the case may be, shall be reduced so
that such provision becomes enforceable and, in its reduced form, such provision
shall then be enforceable and shall be enforced.
 
10.   Executive Representation. The Executive represents and warrants to the
Company that he is not now under any obligation of a contractual or other nature
to any person, business or other entity which is inconsistent or in conflict
with this Agreement or which would prevent him from performing his obligations
under this Agreement.
 
 
11.   Continued Performance. Provisions of this Agreement shall survive any
termination or expiration of this Agreement if so provided herein or if
necessary or desirable fully to accomplish the purposes of such provisions,
including, without limitation, the obligations of the Executive under the terms
and conditions of Sections 8 and 9. Any obligation of the Company to make
payments to or on behalf of the Executive under Section 6 is expressly
conditioned upon the Executive’s continued performance of the Executive’s
obligations under Sections 8 and 9 for the time periods stated in Sections 8 and
9. The Executive recognizes that, except to the extent, if any, provided in
Section 6, the Executive will earn no compensation from the Company after the
Date of Termination or expiration of this Agreement.
 
12.   Arbitration.
 
(a)    Except as provided in Section 12(b), any disputes between the Company and
the Executive in any way concerning the Executive’s employment, the termination
of his employment, this Agreement or its enforcement shall be submitted at the
initiative of either party to mandatory arbitration in New York, New York before
a single arbitrator pursuant to the Commercial Arbitration Rules of the American
Arbitration Association, or its successor, then in effect. All proceedings under
this Section 12(a) shall be maintained in confidence by the Company and the
Executive. The decision of the arbitrator shall be rendered in writing, shall be
final, and may be entered as a judgment in any court in the State of New York.
The parties irrevocably consent to the jurisdiction of the federal and state
courts located in New York for this purpose. Each party shall be responsible for
its or his own costs incurred in such arbitration and in enforcing any
arbitration award, including attorneys’ fees and expenses.
 
11

--------------------------------------------------------------------------------


(b)    Notwithstanding the foregoing, the Company, in its sole discretion, may
bring an action in any court of competent jurisdiction to seek injunctive relief
and such other relief as the Company shall elect to enforce the Restrictive
Covenants. If the courts of any one or more of such jurisdictions hold the
Restrictive Covenants wholly unenforceable by reason of breadth of scope or
otherwise it is the intention of the Company and the Executive that such
determination not bar or in any way affect the Company’s right, or the right of
any of its affiliates, to the relief provided in Section 9(e) above in the
courts of any other jurisdiction within the geographical scope of such
Restrictive Covenants, as to breaches of such Restrictive Covenants in such
other respective jurisdictions, such Restrictive Covenants as they relate to
each jurisdiction being, for this purpose, severable, diverse and independent
covenants, subject, where appropriate, to the doctrine of res judicata. The
parties hereby agree to waive any right to a trial by jury for any and all
disputes hereunder (whether or not relating to the Restrictive Covenants).
 
 
13.   Consultation With Counsel. The Executive acknowledges that he has had a
full and complete opportunity to consult with counsel or other advisers of his
own choosing concerning the terms, enforceability and implications of this
Agreement, and that the Company has not made any representations or warranties
to the Executive concerning the terms, enforceability and implications of this
Agreement other than as are reflected in this Agreement.
 
 
14.   Miscellaneous.
 
(a)    Notices. Any notice or other communication required, permitted, or
desirable hereunder shall be hand delivered (including delivery by a commercial
courier service) or sent by United States registered or certified mail, postage
prepaid, addressed as follows:
 
If to the Executive:
 
__________________
__________________
__________________

 
 
If to the Company:
 
Capital Lease Funding, Inc.
110 Maiden Lane
New York, New York 10005
Attention: Chair of the Compensation Committee


 
or such other addresses as shall be furnished in writing by the parties. Any
such notice or communication shall be deemed to have been given as of the date
so delivered in person or three business days after so mailed.
 
12

--------------------------------------------------------------------------------


(b)    Applicable Law. This Agreement shall be construed and interpreted
according to the laws of the State of New York, without regard to the conflicts
of law rules thereof.
 
(c)    Consumer Price Index. For purposes of this Agreement, the term “CPI”
refers to the Consumer Price Index as published by the Bureau of Labor
Statistics of the United States Department of Labor, U.S. City Average, All
Items for Urban Wage Earners and Clerical Workers (1982-1984=100). If the CPI is
hereafter converted to a different standard reference base or otherwise revised,
the determination of the CPI adjustment shall be made with the use of such
conversion factor, formula or table for converting the CPI, as may be published
by the Bureau of Labor Statistics, or, if the bureau shall no longer publish the
same, then with the use of such conversion factor, formula or table as may be
published by an agency of the United States, or failing such publication, by a
nationally recognized publisher of similar statistical information.
 
(d)    Assigns. This Agreement shall be binding upon and inure to the benefit of
the Company’s successors and the Executive’s personal or legal representatives,
executors, administrators, heirs, distributees, devisees and legatees. This
Agreement shall not be assignable by the Executive, it being understood and
agreed that this is a contract for the Executive’s personal services. This
Agreement shall not be assignable by the Company except that the Company may
assign it to a Qualified Affiliate. When assigned to a Qualified Affiliate, the
assignee shall assume this Agreement and expressly agree to perform this
Agreement in the same manner and to the same extent as the Company would be
required to perform it in the absence of such an assignment.
 
(e)    Construction; Headings. The language used in this Agreement shall be
deemed to be the language chosen by the parties to express their mutual intent,
and no rule of strict construction shall be applied against any party. The
headings of sections of this Agreement are for convenience of reference only and
shall not affect its meaning or construction.
 
(f)    Entire Agreement; Amendments. This Agreement sets forth the entire
agreement and understanding of the parties with respect to the subject matter
hereof, and there are no other contemporaneous written or oral agreements,
undertakings, promises, warranties, or covenants not specifically referred to or
contained herein. This Agreement specifically supersedes any and all prior
agreements and understandings of the parties with respect to the subject matter
hereof, all of which prior agreements and understandings (if any) are hereby
terminated and of no further force and effect. This Agreement may be amended,
modified, or terminated only by a written instrument signed by the parties
hereto.
 
(g)    Severability. If any provision, clause or part of this Agreement, or the
applications thereof under certain circumstances, is held invalid or
unenforceable for any reason, the remainder of this Agreement, or the
application of such provision, clause or part under other circumstances, shall
not be affected thereby.
 
(h)    Waivers. No delay or omission by either party hereto in exercising any
right, power or privilege hereunder shall impair such right, power or privilege,
nor shall any single or partial exercise of any such right, power or privilege
preclude any further exercise thereof or the exercise of any other right, power
or privilege.
 
13

--------------------------------------------------------------------------------


(i)    Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall deemed an original but all of which together will constitute
one and the same instrument.
 

14

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.
 

        Capital Lease Funding, Inc  
   
   
  By:    

--------------------------------------------------------------------------------

Name:   Title: 

 

           

--------------------------------------------------------------------------------

[Executive]  

 

15

--------------------------------------------------------------------------------

